DETAILED ACTION

Response to Amendment
Claims 1-3 and 5-14 are currently pending.  Claim 4 has been cancelled.  The previously stated 112, 2nd paragraph rejection of claims 1-14 is withdrawn.  The amended claims do overcome the previously stated 103 rejection.  However, upon further consideration, claims 1-3 and 5-14 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (US 2016/0240854) in view of Chung et al (US 2014/0038048).
Regarding claims 1, 3, and 5-14, Sakurai et al discloses a lithium ion secondary battery comprising: a cathode (positive electrode) comprising an aluminum foil (metal foil) and a cathode slurry (coating film) formed on the aluminum foil, the cathode slurry comprising a binder composition, a positive electrode active material, and a conductive auxililary (agent); wherein the binder composition comprises a composition comprising a graft copolymer in which a branch of polyacrylonitrile is generated in the main chain (backbone polymer) of polyvinyl alcohol and an ethylenically unsaturated carboxylic acid ester ((meth)acrylic acid ester); wherein the polyvinyl alcohol has a saponification of 70 to 100% by mol; wherein a content of the composition of the polyvinyl alcohol is 40 to 80% by mass with an example of 48% by mass; a content of polyacrylonitrile that is 20 to 60% by mass; wherein an example of a total content of the acrylonitrile monomer unit and the methacrylic acid ester monomer unit is 52% by mass; wherein examples of the ethylenically unsaturated carboxylic acid ester include methyl acrylate, ethyl acrylate, butyl acrylate, 2-ethylhexyl methacrylate, and 2-ethylhexyl acrylate which are monomers whose homopolymer that has a glass transition temperature of 150 to 300 K and has one or more structures selected from linear alkyl and branched alkyl; wherein an example of the ethylenically unsaturated carboxylic acid ester has a content of 4% by mass which corresponds to a content of the methacrylate monomer unit in a total of 100% by mass of the acrylonitrile monomer unit and the (meth)acrylate monomer unit that is 7.7% by mass; wherein a graft ratio of the graft copolymer is 20 to 150%; wherein the average polymerization degree of the polyvinyl alcohol is 300 to 3000; wherein the conductive auxiliary is at least one or more kinds selected from the group consisting of fibrous carbon, carbon black, and carbon composite in which fibrous carbon and carbon black are connected to each other; wherein the content of the binder composition is preferably 1 to 20% by mass in terms of solid content in the binder composition; wherein the positive electrode active material is at least member selected from Li(CoxNiyMn-z)O2 (0<x<1, 0<y<1, 0<z<1) and LiNixMn(2-x)O4 (0<x<2); wherein the graft copolymer is produced by graft copolymerizing the polyacrylonitrile and the (meth)acrylic acid ester with the polyvinyl alcohol ([0017]-[0027],[0047]-[0052] and Example 14).     
However, Sakurai et al does not expressly teach a graft copolymer including a (meth)acrylonitrile (claim 1).
Chung et al discloses a binder including a copolymer comprising acryl monomer grafted to polyvinyl alcohol, wherein the acryl monomer may be (meth)acrylonitrile ([0021]-[0023]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Chung et al indicates that (meth)acrylonitrile is a suitable material for use as grafting monommer.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use (meth)acrylonitrile.
However, Sakurai et al as modified by Chung et al does not expressly teach a graft ratio of the graft copolymer that is 152 to 1,900%.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sakurai/Chung graft copolymer to include a graft ratio of the graft copolymer that is 152 to 1,900% because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  The Office takes the position that a graft ratio of 150 (Sakurai) and a graft ratio of 152 (present invention) are close enough that one of ordinary skill in the art would not expect a difference in properties.  There is no evidence of criticality of the claimed graft ratio of the graft copolymer.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (US 2016/0240854) in view of Chung et al (US 2014/0038048) as applied to claim 1 above, and further in view of Wakizaka et al (WO 2010/098380 A1).
However, Sakurai et al as modified by Chung et al does not expressly teach a composition comprising at least one of a methacrylonitrile-methacrylic ester based non-graft copolymer and a non-graft polymer having polyvinyl alcohol.
Wakizaka et al discloses a binder (composition) comprising a methacrylonitrile monomer unit and methacrylic ester monomer unit in the (non-graft) copolymer ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sakurai/Chung binder composition to include a methacrylonitrile monomer unit and a methacrylic ester monomer unit based non-graft copolymer in order to utilize a binder that does not elute while exhibiting the liquid retention of the electrolyte, thereby providing a secondary battery that exhibits excellent rate characteristics and cycle characteristics ([0034]).
	
Response to Arguments
Applicant's arguments filed 5/27/22 have been fully considered but they are not persuasive. 
The Applicant argues that “The claimed graft ratio of amended Claim 1 is 152% or more (up to 1,900%).  On the other hand, Sakurai discloses at para, 0027 that the graft ratio is preferably 150% or less”. 
In response, as stated in the 103 rejection above, Sakurai discloses a graft ratio of 150% which is close enough to 152% (present invention) that one of ordinary skill in the art would not expect a difference in properties.  Based upon the data shown in Table 1 of the present application, Examples 1-12 representing the present invention have a graft ratio ranging from 152% to 551% and Comparative Examples 1-3 have a graft ratio ranging from 120% to 200%.  So, the advantages of the present binder composition do not appear to be dependent on the graft ratio of the graft copolymer.  Therefore, the data presented in the specification does not provide sufficient evidence of criticality of the claimed range of 152% to 1,900%.  Also, since there is no comparison of the 152% (present invention) and 150% (Sakurai), the Office contends that the graft ratios are close enough that one of ordinary skill in the art would not expect a difference in properties.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729